The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 11/12/2021.
Claims 1, 8 and 15 are amended.
Claims 1-20 are pending. 
Claims 1-20 are rejected.
Response to Arguments
Applicant`s arguments filed November 12, 2021 have been fully considered but they are not persuasive.
As per the 112 rejection of claims 2, 9 and 16, Examiner has withdrawn the rejection as applicant provided explanation regarding batch opening time. 
As per the 103 rejection of claims 1, 8 and 15, Applicant argued that Zuo discloses NVRAMs that exist on the RAM, and journals that exist on the disk. The data is written to the NVRAMs and the disk (see Zuo, FIG. IA, given below), rather than metadata as in claim 1. Applicants submits that the metadata recited in claim 1 is different from the data of Zuo. However, metadata is still a type of data to be included in an active journal as taught by Zuo (Paragraphs 0010-0012) to correspond to the claimed limitation. Further Examiner relies on a newly reference Kang to teach the limitations of “adding the metadata to an active metadata batch that is waiting to be written to a storage medium”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zuo et al. (US PGPUB 2017/0123685 hereinafter referred to as Zuo) in view of Moss et al.  (US 9,229,809 hereinafter referred to as Moss), and further in view of Kang et al.  (US PGPUB 2020/0117389 hereinafter referred to as Kang).
As per independent claim 1, Zuo discloses a method of adaptive metadata batching, the method comprising: receiving incoming data; based at least on receiving the incoming data, generating metadata for a journal entry for the incoming data; adding the metadata to an active metadata batch [(Paragraphs 0027-0035; FIGs. 1A and 1B) wherein NVRAM virtualization utilizes system RAM to define two areas of memory for the virtualized NVRAM, referred to as shadow NVRAM #1 and shadow NVRAM #2, where at any given time one of the shadow NVRAMs is active on the other one is non-active, but the status of which NVRAM is active may change over time. Data for the NVRAM is written to the active shadow NVRAMs and a journal is kept on disk of the transactions related to the virtualized NVRAM. These transactions can be batched to be processed together while being saved to disk. The batched transactions are written to records in the journal. Once a journal is substantially full (i.e., the journal is completely full or is full beyond a predetermined size threshold), and before the next record is written, the contents of the active NVRAM are copied to the non-active NVRAM, which is also referred to as the passive NVRAM. During the copy to the non-active shadow NVRAM, writes to the virtual NVRAM are temporarily blocked. At this point, the shadow NVRAMs trade their active/non-active status, and new transactions go to the newly appointed active shadow NVRAM. The content of the previously-active NVRAM is then written to permanent storage and a checkpoint is created. This allows for recovery if the system is power cycled without saving the contents of the NVRAM to disk to correspond to the claimed limitation]; issuing a data write for the incoming data, to write the incoming data to a storage medium [(Paragraphs 0027-0035 and 0045; FIGs. 1A and 1B) wherein the new transactions go to the newly appointed active shadow NVRAM. The content of the previously-active NVRAM is then written to permanent storage and a checkpoint is created, such that the data is written to RAM memory and to the journal, and then the system can respond that the write is safely stored. The writes are written to the journal in the form of batched transactions, and eventually (or periodically) the journal is written to disk to correspond to the claimed limitation].
Zuo does not appear to explicitly disclose monitoring for a first trigger, the first trigger comprising determining that a data write corresponding to an entry in the active metadata batch is complete; based at least on the first trigger, closing the active metadata batch; and issuing a journal write for the active metadata batch, to write entries of the active metadata batch to the storage medium.
However, Moss discloses monitoring for a first trigger, the first trigger comprising determining that a data write corresponding to an entry in the active metadata batch is complete; based at least on the first trigger, closing the active metadata batch [(Column 14, lines 24-67, Column 20, lines 50-67 and Column 21, lines 1-29; FIGs. 1 and 2) where Moss teaches a storage device 106 that may advantageously utilize a write buffer to improve performance, e.g., by batching writes 202 of data sets 104 in a volatile memory until a flush request is initiated, and then committing all of the data sets 104 to the storage set 102 stored on the storage device 106. In particular, the write buffer is often implemented in a transparent manner, such that the operating system or processes may have difficulty determining whether data sets 104 have actually been committed to the 302 journal (unless a flush operation is affirmatively requested and verified as complete), or even whether or not a write buffer exists for the storage device 104. Thus, when a process requests to write a data set 104 to the journal 302, the storage device 106 may promptly indicate to the process that the request has been fulfilled, even if the write is stored in the volatile write buffer instead of in the nonvolatile storage of the journal 302, such that the selecting 410 of batches 318 to be committed to the storage set 102 may be performed in many ways. As a first example, the selecting 410 may be initiated by many types of events. For example, a device 610, storage device 106, or other type of device implementing these techniques may initiate the selecting 410 of batches 318 upon detecting many types of commit events. Some examples of such commit events (comprising an exemplary commit event set) include a journal capacity event involving a capacity of the journal 302 (e.g., the journal 302 becoming full); a duration event involving a duration of the data sets 104 stored in the journal 302 (e.g., data sets 104 older than a certain age, such as data sets 104 stored in the journal 302 more than a minute ago); a commit request event involving a request to commit at least one data set 104 in the journal 302 to the storage set 102 (e.g., a process that requested the write 202 of a data set 104 may request a commitment of the data set 104 to the storage set 102); and a storage device workload event involving a workload of at least one storage device 106 of the storage set 102 (e.g., a storage device 106 may detect an idle moment of input/output work and may use the idle moment to flush some data sets 104 from the journal 302). Many other types of events may prompt an initiation of the process of committing data sets 104 to the storage set 102, wherein according to monitoring such commit events that includes monitoring the journal capacity, the event duration window to perform the data write to correspond to the claimed limitation]; and issuing a journal write for the active metadata batch, to write entries of the active metadata batch to the storage medium [(Column 20, lines 50-67 and Column 21, lines 1-29; FIGs. 1 and 2) where Moss teaches techniques relates to the inclusion and utilization of a write buffer in a storage device 106 storing the storage set 102. In many cases, a storage device 106 may advantageously utilize a write buffer to improve performance, e.g., by batching writes 202 of data sets 104 in a volatile memory until a flush request is initiated, and then committing all of the data sets 104 to the storage set 102 stored on the storage device 106. However, the operation of a write buffer on a storage device 106 may diminish the performance of the techniques presented herein, and in fact may cause some problems. For example, if a request to store a data set 104 in the journal 302 results is delayed in the volatile write buffer, then the data sets 104 may be lost if a failure 210 occurs. In particular, the write buffer is often implemented in a transparent manner, such that the operating system or processes may have difficulty determining whether data sets 104 have actually been committed to the 302 journal (unless a flush operation is affirmatively requested and verified as complete), or even whether or not a write buffer exists for the storage device 104. Thus, when a process requests to write a data set 104 to the journal 302, the storage device 106 may promptly indicate to the process that the request has been fulfilled, even if the write is stored in the volatile write buffer instead of in the nonvolatile storage of the journal 302. The application may therefore incorrectly operate as if the data set 104 had been committed, and inconsistencies and unexpected data loss may arise if a failure 210 occurs before the storage device 106 flushes the data set 104 from the write buffer. Similarly, the operation of the write buffer between the journal 302 and the storage set 102 may cause the journal 302 to operate incorrectly as if the data sets 104 had been persistently stored; e.g., the journal may remove data sets 104 that have not yet been committed to the storage set 102, thereby resulting in incomplete and inconsistent data sets 104 in the event of a failure 210 before the write buffer is flushed. Moreover, the advantages that the write buffer may propose (e.g., batched writes 202, coalescence of sequential writes 202, and reduction of overwrites) are already provided by other components of the techniques presented herein. Thus, it may be appreciated that the presence and operation of the write buffer causes added complexity, increased expense, potential performance degradation, and unexpected results, and yet provides few or no advantages that are not already achieved by the techniques presented herein to correspond to the claimed limitation].
Zuo and Moss are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo and Moss before him or her, to modify the method of Zuo to include the triggering conditions of Moss because it will enhance data access reliability.
The motivation for doing so would be [“ reducing the risk of data loss” (Column 3, lines 22-25 by Moss)].
Zuo/Moss does not appear to explicitly disclose adding the metadata to an active metadata batch that is waiting to be written to a storage medium.
However, Kang discloses adding the metadata to an active metadata batch that is waiting to be written to a storage medium [(Paragraphs 0103-0105) where Kang teaches method of managing metadata groups and journal log sets during a run time of a storage device. In operation S210, the memory controller 100 stores a plurality of metadata groups MD1 to MDn in the buffer memory BM (that corresponds to an active metadata batch waiting in buffer memory). In operation S220, the memory controller 100 updates a metadata group of the plurality of metadata groups MD1 to MDn and generates journal logs indicating update information of the metadata group. In operation S230, the memory controller 100 controls the number of journal logs included in the journal log set JLS for the metadata group based on journal times for the journal logs. On condition of the current number of journal logs in the journal log set JLS reaching a first number, operation S240 may be performed. In operation S240, the memory controller 100 programs the metadata group and the journal log set for the metadata group to non-volatile memory, that corresponds to an active metadata batch waiting to be written in a storage medium, to correspond to the claimed limitation].
Zuo/Moss and Kang are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo/Moss and Kang before him or her, to modify the method of Zuo/Moss to include the metadata writing to the storage medium of Kang because it will effectively manage metadata.
The motivation for doing so would be [“effectively managing metadata, which may promote the performance of the storage devices” (Paragraph 0003 by Kang)].
 Therefore, it would have been obvious to combine Zuo/Moss and Kang to obtain the invention as specified in the instant claim.
As for independent claims 8 and 15, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being disclosed by Zuo/Moss/Kang, as applied to claims 1, 8 and 15, and further in view of Baruch et al.  (US 10,235,060 hereinafter referred to as Baruch).
As per claim 2, Zuo discloses based at least on determining that no batch is open, opening the active metadata batch [(Paragraphs 0011-0012 and 0069-0072; FIGs. 1A and 1B) where the processor labels a first area in RAM as active area and a second area in RAM as non-active area, and the permanent storage stores an active journal and a non-active journal, where the processor creates a transaction for each write made to the virtual NVRAM and the processor writes the created transactions to the active journal and to the active area. Further, when the active journal is substantially full, the processor creates a checkpoint in the permanent storage. Creating a checkpoint includes copying contents from the active area to the non-active area, switching status of the active area and the non-active areas (the active area becomes the non-active area and the non-active area becomes the active area), switching status of the active journal and the non-active journal, and copying contents of the current non-active area to permanent storage to correspond to the claimed limitation]; monitoring for a second trigger [(Paragraphs 0046 and 0120-0127; FIGs. 1A and 6B) where when the journal grows to a certain predetermined size (or a timeout occurs), the current checkpoint is transferred to disk and a new checkpoint is started. After recording a write in the journal (referred to as a transaction), an acknowledgment is sent back to the initiator. The transactions accumulate in the journal, and when the journal is full or almost full, the checkpoint is written to disk; where when the journal is greater than a predetermined size or a timeout occurs, a checkpoint is created. Creating a checkpoint includes the following operations: blocking new writes to the NVRAM; copying the contents from the active area to the non-active area; switching status of the active area and the non-active areas, where the active area becomes the non-active area and the non-active area becomes the active area; starting a second journal associated with the current active area; unblocking the new writes to the NVRAM; storing a copy of the current non-active area on disk; and terminating the first journal to correspond to the claimed limitation]; based at least on the second trigger, closing the active metadata batch [(Paragraphs 0038 and 0060-0064; FIGs. 1A and 1B) wherein each shadow NVRAM has a corresponding persistent copy of transactions saved on disk, referred to as journal #1 and journal #2 respectively, although the copies may not be exact replicas until all transactions of the journal are reflected in the content of the corresponding shadow NVRAM. When journal #1 116 is the active journal and becomes full or almost full, a checkpoint is taken, journal #1 is closed, and journal #2 118 is started. In one embodiment, the journal is considered substantially full when the size of the journal exceeds a predetermined threshold. Thus, journal #1 becomes the non-active journal, and journal #2 becomes the active journal to correspond to the claimed limitation]; and issuing a journal write for the active metadata batch, to write entries of the active metadata batch to the storage medium [(Paragraphs 0027-0035 and 0045; FIGs. 1A and 1B) wherein the new transactions go to the newly appointed active shadow NVRAM. The content of the previously-active NVRAM is then written to permanent storage and a checkpoint is created, such that the data is written to RAM memory and to the journal, and then the system can respond that the write is safely stored. The writes are written to the journal in the form of batched transactions, and eventually (or periodically) the journal is written to disk to correspond to the claimed limitation].
Moss discloses determining a batch opening time [(Column 6, lines 26-44, Column 9, lines 24-40; FIGs. 1 and 5) where Baruch teaches where at a first time point 310, the journal 302 is initially empty (i.e., the head pointer 308 and tail pointer 306 point to the same record 304); and upon receiving a sequence of three data sets 104 to be stored in the storage set 102, the storage device 106 may record the three data sets 104, in sequence, to the journal 302 (e.g., by moving the head pointer 308 to allocate records 304 to correspond to the claimed limitation].
Zuo does not appear to explicitly disclose the second trigger comprising determining that a batch open time exceeds a selected percentage of a moving average of data write durations.
However, Baruch discloses the second trigger comprising determining that a batch open time exceeds a selected percentage of a moving average of data write durations [(Column 2, lines 8-26, Column 12, lines 1-19, Column 13, lines 1-15; FIGs. 1 and 5) where Baruch teaches where IO requests (e.g., write requests) are tracked per region for one or more snapshot intervals. As will be described, in some embodiments, write requests may be tracked as a number of received requests for each region and/or as an amount of data written per region, for one or more snapshot intervals. At block 508, some embodiments may predict IO requests that may be received in one or more future snapshot intervals, for example, based upon one or more previous snapshot intervals. For example, in some embodiments, prediction may be based upon the number write requests or amount of data written to each region in one or more previous snapshot intervals, an average over two or more previous snapshot intervals, a time weighted function of two or more snapshot intervals, or knowledge that certain regions may be typically hot or cold for a given application. For example, a database application may typically repeatedly access a given subset of regions and that write requests to be written to the production volume are received during an operating time window, and each received write request is associated with at least one of the one or more regions. Based upon at least one the received write requests, one or more regions of the production volume are identified as hotspot regions and one or more regions of the production volume are identified as cold regions. For write requests associated with a hotspot region, snapshot replication is performed at a hotspot region snapshot interval, and for write requests associated with a cold region, snapshot replication is performed at one or more cold region snapshot intervals, where the predetermined timeout of Zuo can be modified to include the percentage/weighted function of the average of write windows to correspond to the claimed limitation].
Zuo and Baruch are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo and Baruch before him or her, to modify the method of Zuo to include the triggering conditions of Baruch because it will enhance data access reliability.
The motivation for doing so would be [“ minimize data lag” (Column 3, lines 42-45 by Baruch)].
 Therefore, it would have been obvious to combine Zuo and Baruch to obtain the invention as specified in the instant claim.
As for claims 9 and 16, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being disclosed by Zuo/Moss/Kang in view of Baruch, as applied to claims 1, 8 and 15, and further in view of Rostagni et al.  (US 10,225,314 hereinafter referred to as Rostagni).
As per claim 3, Baruch discloses monitoring input/output (I/O) latencies [(Column 13, lines 46-56) where Baruch teaches where the multilevel snapshot replication may enable embodiments of data protection system 300 to dynamically adjust between an amount of bandwidth required to replicate I/O requests (e.g., between the cold region snapshot replication and the hotspot region snapshot replication). As described herein, embodiments of data protection system 300 may also dynamically reassign regions from being identified as cold regions to being identified as hotspot regions to further adjust consumed network bandwidth (e.g., of WAN 128 of FIG. 1) as I/O patterns change over time to correspond to the claimed limitation].
Zuo does not appear to explicitly disclose adjusting the selected percentage of the moving average of data write durations to reduce the I/O latencies.
However, Rostagni discloses adjusting the selected percentage of the moving average of data write durations to reduce the I/O latencies [(Column 23, lines 24-48) where Rostagni teaches adjusting a threshold value for a number of collisions dynamically to reduce I/O write latencies, where the predetermined timeout of Zuo that includes the percentage/weighted function of the average of write windows of Baruch, as taught by claim 2 can be modified to include the threshold value adjusting of Rostagni to correspond to the claimed limitation].
Zuo and Rostagni are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo and Rostagni before him or her, to modify the method of Zuo to include the threshold adjusting to reduce latency of Rostagni because it will enhance data access reliability.
The motivation for doing so would be [“ provide a fine-grained balance between comparison performance and host write latency” (Column 13, lines 47-48 by Rostagni)].
 Therefore, it would have been obvious to combine Zuo and Rostagni to obtain the invention as specified in the instant claim.
As for claims 10 and 17, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103(a) as being disclosed by Zuo/Moss/Kang, as applied to claims 1, 8 and 15, and further in view of Marcotte et al.  (US PGPUB 2016/0378818 hereinafter referred to as Marcotte) in view of Olivier et al.  (US PGPUB 2018/0150487 hereinafter referred to as Olivier) .
As per claim 4, Zuo/Moss discloses the method of claim 1.
Zuo does not appear to explicitly disclose based at least on adding the metadata to the active metadata batch, incrementing a batch counter.
However, Marcotte discloses based at least on adding the metadata to the active metadata batch, incrementing a batch counter [(Paragraphs 0086, 0124-0125 and 0138-0161; FIGs. 1 and 5) where Marcotte teaches where to keep track of how many bytes will be consumed by the update records of all metadata blocks, the fields, a_numBytes and a_nubBytes are used. The field, a_numBytes tracks the total number of updated bytes made by all the updated records for all the metadata blocks associated with the transaction, including the bytes used for new user blocks, which is recorded separately in field, a_nubBytes. Flag fields, a_maxtranwt and a_lowspacetranwt are set when tasks are waiting to start a transaction, in which the waiting is due either to the maximum allowable transactions being already in progress, or the log is low on space. The a_tranforce flag is set if the log contents have to be forced to disk (for example, an fsync operation) which would involve delays for calls for new transaction starts. The a_tranId is the eight byte transaction identifier assigned to the transaction. The field, a_tranCount is the number of transactions batched into one transaction. If two or more concurrent tasks wish to update the same file system at the same time, their transactions are merged into one, active transaction, and the field, a_tranCount, keeps track of how many transactions have been batched into the active transaction that have not yet ended. The field, a_ranTran, is only used for completed transactions, and is a count of how many transactions have completed. The field, a_ranTran, along with a_numBytes/a_nubBytes are used to determine when to move completed transaction records from memory to disk, and can be externally tailored to provide a balance between transaction buffering (performance) and rollback of data at crash time such that transaction counts are incremented as well as identifying actively running transactions, and the transaction size is added to current size of NL_Log along with the transaction ID of newly started transactions. Embodiments of the present invention identify the actively running transactions to facilitate the active-delay feature, which reduces writes to disk by including metadata updates to the same byte ranges in NL_Log made by subsequent transactions. Metadata log program 700 increments to the next transaction, setting the transaction ID, setting the transaction as "active", and sets the header size of the active transaction in NL Log, and sets (increments) the active transaction count. Although not discussed in detail for clarity purposes, various locking modes are utilized to protect processing and status of the metadata associated with completing the transaction. The transaction start module includes the active-delay feature of embodiments of the present invention and when determining available NL_Log space, transactions that are logically completed, but not yet moved to the complete list (active delay) have to be figured in to determining the occupied space of NL_Log to correspond to the claimed limitation].
Zuo and Marcotte are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo and Baruch before him or her, to modify the method of Zuo to include the batch counter increment of Marcotte because it will enhance data access reliability.
The motivation for doing so would be [“ allow recreation of the metadata in event of a system crash” (Paragraph 0002 by Marcotte)].
Zuo does not appear to explicitly disclose monitoring for a third trigger, the third trigger comprising determining that the batch counter exceeds a count threshold.
However, Olivier discloses monitoring for a third trigger, the third trigger comprising determining that the batch counter exceeds a count threshold  [(Paragraphs 0192 and 0207-0210; FIGs. 1 and 7D) where Olivier teaches where to increase indexing speed and reduce the number of API calls to update multiple files, the indexing module 306 may be configured to combine multiple files into a single batch file. The batch file can then be sent to/indexed in the search engine system 106 through a single API call. The number of files that are combined to form the batch file can be varied and may depend on the combined size of the files or the number of files. For example, the indexing module may configure a total size threshold (e.g., 10 Megabyte) and/or a file quantity threshold (e.g., 1000 files) to stop adding files to the batch file. In another embodiment, the number of files that are combined to form a batch file may depend on the size of the files and the number of files. If a size threshold is reached before a number threshold, the batch file may be capped based on the size of the batch file and if a number threshold is reached before the size threshold, the batch file may be capped based on the number of files in the batch file and the value of the batch retries counter is compared with a threshold number for batch retries to determine whether too many attempts have been made for the batch. If the value of the batch retries counter value has not exceeded the threshold number, the method proceeds to step 7206 of FIG. 7C, where the indexing process retries to index the batch file. However, if the value of the batch retries counter exceeds the threshold number of batch retries, the method proceeds to step 7702 of FIG. 7H, where the event descriptor is unlocked, the IndexRetries counter is incremented by 1, and the event is requeued to correspond to the claimed limitation].
Zuo and Olivier are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo and Olivier before him or her, to modify the method of Zuo to include the triggering conditions of Olivier because it will enhance data access reliability.
The motivation for doing so would be [“ increase indexing speed and reduce the number of API calls to update multiple files” (Paragraph 0192 by Olivier)].
 Therefore, it would have been obvious to combine Zuo and Olivier to obtain the invention as specified in the instant claim.
Moss discloses based at least on the third trigger, closing the active metadata batch; and issuing a journal write for the active metadata batch, to write entries of the active metadata batch to the storage medium [(Column 14, lines 24-67, Column 20, lines 50-67 and Column 21, lines 1-29; FIGs. 1 and 2) where Moss teaches a storage device 106 that may advantageously utilize a write buffer to improve performance, e.g., by batching writes 202 of data sets 104 in a volatile memory until a flush request is initiated, and then committing all of the data sets 104 to the storage set 102 stored on the storage device 106. In particular, the write buffer is often implemented in a transparent manner, such that the operating system or processes may have difficulty determining whether data sets 104 have actually been committed to the 302 journal (unless a flush operation is affirmatively requested and verified as complete), or even whether or not a write buffer exists for the storage device 104. Thus, when a process requests to write a data set 104 to the journal 302, the storage device 106 may promptly indicate to the process that the request has been fulfilled, even if the write is stored in the volatile write buffer instead of in the nonvolatile storage of the journal 302, such that the selecting 410 of batches 318 to be committed to the storage set 102 may be performed in many ways. As a first example, the selecting 410 may be initiated by many types of events. For example, a device 610, storage device 106, or other type of device implementing these techniques may initiate the selecting 410 of batches 318 upon detecting many types of commit events. Some examples of such commit events (comprising an exemplary commit event set) include a journal capacity event involving a capacity of the journal 302 (e.g., the journal 302 becoming full); a duration event involving a duration of the data sets 104 stored in the journal 302 (e.g., data sets 104 older than a certain age, such as data sets 104 stored in the journal 302 more than a minute ago); a commit request event involving a request to commit at least one data set 104 in the journal 302 to the storage set 102 (e.g., a process that requested the write 202 of a data set 104 may request a commitment of the data set 104 to the storage set 102); and a storage device workload event involving a workload of at least one storage device 106 of the storage set 102 (e.g., a storage device 106 may detect an idle moment of input/output work and may use the idle moment to flush some data sets 104 from the journal 302). Many other types of events may prompt an initiation of the process of committing data sets 104 to the storage set 102, wherein according to monitoring such commit events that includes monitoring the journal capacity, the event duration window to perform the data write to correspond to the claimed limitation]; and issuing a journal write for the active metadata batch, to write entries of the active metadata batch to the storage medium [(Column 20, lines 50-67 and Column 21, lines 1-29; FIGs. 1 and 2) where Moss teaches techniques relates to the inclusion and utilization of a write buffer in a storage device 106 storing the storage set 102. In many cases, a storage device 106 may advantageously utilize a write buffer to improve performance, e.g., by batching writes 202 of data sets 104 in a volatile memory until a flush request is initiated, and then committing all of the data sets 104 to the storage set 102 stored on the storage device 106. However, the operation of a write buffer on a storage device 106 may diminish the performance of the techniques presented herein, and in fact may cause some problems. For example, if a request to store a data set 104 in the journal 302 results is delayed in the volatile write buffer, then the data sets 104 may be lost if a failure 210 occurs. In particular, the write buffer is often implemented in a transparent manner, such that the operating system or processes may have difficulty determining whether data sets 104 have actually been committed to the 302 journal (unless a flush operation is affirmatively requested and verified as complete), or even whether or not a write buffer exists for the storage device 104. Thus, when a process requests to write a data set 104 to the journal 302, the storage device 106 may promptly indicate to the process that the request has been fulfilled, even if the write is stored in the volatile write buffer instead of in the nonvolatile storage of the journal 302. The application may therefore incorrectly operate as if the data set 104 had been committed, and inconsistencies and unexpected data loss may arise if a failure 210 occurs before the storage device 106 flushes the data set 104 from the write buffer. Similarly, the operation of the write buffer between the journal 302 and the storage set 102 may cause the journal 302 to operate incorrectly as if the data sets 104 had been persistently stored; e.g., the journal may remove data sets 104 that have not yet been committed to the storage set 102, thereby resulting in incomplete and inconsistent data sets 104 in the event of a failure 210 before the write buffer is flushed. Moreover, the advantages that the write buffer may propose (e.g., batched writes 202, coalescence of sequential writes 202, and reduction of overwrites) are already provided by other components of the techniques presented herein. Thus, it may be appreciated that the presence and operation of the write buffer causes added complexity, increased expense, potential performance degradation, and unexpected results, and yet provides few or no advantages that are not already achieved by the techniques presented herein to correspond to the claimed limitation].
Zuo and Moss are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo and Moss before him or her, to modify the method of Zuo to include the triggering conditions of Moss because it will enhance data access reliability.
The motivation for doing so would be [“ reducing the risk of data loss” (Column 3, lines 22-25 by Moss)].
 Therefore, it would have been obvious to combine Zuo/Moss, Marcotte and Olivier to obtain the invention as specified in the instant claim.
As for claims 11 and 18, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 5, 12 and 19 is rejected under 35 U.S.C. 103(a) as being disclosed by Zuo/Moss/Kang in view of Baruch, as applied to claims 4, 11 and 18, and further in view of Rostagni et al.  (US 10,225,314 hereinafter referred to as Rostagni).
As per claim 5, Zuo/Moss/Marcotte/Olivier discloses the method of claim 4.
Zuo teaches monitoring input/output (I/O) latencies (Paragraph 0071) where the AIOs are monitored to determine the IO latencies.
Zuo does not appear to explicitly disclose adjusting the count threshold to reduce the I/O latencies.
However, Rostagni discloses and adjusting the count threshold to reduce the I/O latencies [(Column 23, lines 24-48) where Rostagni teaches adjusting a threshold value for a number of collisions dynamically to reduce I/O write latencies, where the predetermined timeout of Zuo that includes the count threshold trigger of Marcotte/Olivier, as taught by claim 4 can be modified to include the threshold value adjusting of Rostagni to correspond to the claimed limitation].
Zuo and Rostagni are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo and Rostagni before him or her, to modify the method of Zuo to include the threshold adjusting to reduce latency of Rostagni because it will enhance data access reliability.
The motivation for doing so would be [“ provide a fine-grained balance between comparison performance and host write latency” (Column 13, lines 47-48 by Rostagni)].
 Therefore, it would have been obvious to combine Zuo and Rostagni to obtain the invention as specified in the instant claim.
As for claims 12 and 19, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 6, 13 and 20 is rejected under 35 U.S.C. 103(a) as being disclosed by Zuo/Moss/Kang, as applied to claim 1, 8 and 15, and further in view of Yamagami et al.  (US PGPUB 2005/0033827 hereinafter referred to as Yamagami).
As per claim 6, Zuo/Moss discloses the method of claim 1.
Zuo does not appear to explicitly disclose monitoring for completion of the data write and the journal write; and based at least on completion of the data write and the journal write, generating an acknowledgement of input/output (I/O) completion for the incoming data.
However, Yamagami discloses monitoring for completion of the data write and the journal write; and based at least on completion of the data write and the journal write, generating an acknowledgement of input/output (I/O) completion for the incoming data [(Paragraphs 0060 and 0066) where Yamagami teaches write data is received from the host and stored in a cache memory (step 630). The write data corresponds to the journal date associated with the control data created at step 625. The control data and journal data are transmitted to the intermediary storage system 110c (step 635). The process 600 waits for an acknowledgement from the intermediary storage system 110c (step 640). The write completion is send to the host upon receiving the acknowledgement (step 645). The storage of the write data to the primary and intermediary systems are guaranteed since the write completion is not notified to the host until the acknowledgement from the intermediary system has been received to correspond to the claimed limitation].
Zuo and Yamagami are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo and Yamagami before him or her, to modify the method of Zuo to include the recovery flow of Yamagami because it will enhance data access reliability.
The motivation for doing so would be [“ efficiently execute write requests from the host” (Paragraph 0005 by Yamagami)].
 Therefore, it would have been obvious to combine Zuo and Yamagami to obtain the invention as specified in the instant claim.
As for claims 13 and 20, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being disclosed by Zuo/Moss/Kang, as applied to claims 1 and 8, and further in view of Kamran et al.  (US PGPUB 2021/0124657 hereinafter referred to as Kamran).
As per claim 7, Zuo/Moss discloses the method of claim 1.
Zuo does not appear to explicitly disclose based at least on a recovery trigger, using the metadata in a recovery operation for the incoming data.
However, Kamran discloses based at least on a recovery trigger, using the metadata in a recovery operation for the incoming data [(Paragraph 0003) where Rostagni teaches embodiments that are configured to issue write cache metadata preload commands as part of a recovery flow. Such a "recovery flow" as the term is broadly used herein encompasses a wide variety of different types of inter-node messaging and associated processing operations. The recovery flow in some embodiments is illustratively initiated upon detection of a failure of at least one storage node that impacts a write cache destaging process of the CAS system. The preloading of metadata that is performed responsive to the write cache metadata preload commands serves to accelerate the release of address locks acquired on respective data pages as part of the write cache destaging process, thereby facilitating failure recovery and improving system performance to correspond to the claimed limitation].
Zuo and Kamran are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zuo and Kamran before him or her, to modify the method of Zuo to include the recovery flow of Kamran because it will enhance data access reliability.
The motivation for doing so would be [“ facilitating failure recovery and improving system performance” (Paragraph 0003 by Kamran)].
 Therefore, it would have been obvious to combine Zuo and Kamran to obtain the invention as specified in the instant claim.
As for claim 14, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135